HUDSON, Judge
(dissenting).
Because the strongest advocates of Fourth Amendment rights are frequently criminals, it is easy to forget that our interpretations of such rights apply to the innocent and the guilty alike.
*231United States v. Sokolow, 490 U.S. 1, 11, 109 S.Ct. 1581, 1587, 104 L.Ed.2d 1 (1989) (Marshall, J., dissenting);
Because Officer Meyer did not have reasonable articulable suspicion for the dog sniff search of Eichers’s package, I respectfully dissent. It is well established that the reasonable suspicion standard is “not high.” State v. Diede, 795 N.W.2d 836, 843 (Minn.2011); State v. Davis, 732 N.W.2d 173, 182 (Minn.2007) (citing Richards v. Wisconsin, 520 U.S. 385, 394, 117 S.Ct. 1416, 1422, 137 L.Ed.2d 615 (1997)). But I respectfully submit that police officers must at least be able to trip over it, or it is no standard at all.
Reasonable articulable suspicion requires that police officers point to “specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant the intrusion.” Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 1880, 20 L.Ed.2d 889 (1968). We are “deferential to police officer training and experience and recognize that a trained officer can properly act on suspicion that would elude an untrained eye.” State v. Britton, 604 N.W.2d 84, 88-89 (Minn.2000) (citation omitted). “Nonetheless, the reasonableness of the officer’s" actions is an objective inquiry, even if reasonableness is evaluated in light of an officer’s training and experience.” State v. Koppi, 798 N.W.2d 358, 363 (Minn.2011) (quotation and citation omitted). Thus, “[a] hunch, without additional objectively articulable facts, cannot provide the basis for an investigatory stop.” Diede, 795 N.W.2d at 843. Significantly, the stated justification must be distinguishable from the “activities of any multitude of innocent persons.” State v. Harris, 590 N.W.2d 90, 100-01 (Minn.1999); United States v. O’Neal, 17 F.3d 239, 242 (8th Cir.1994) (quoting United States v. Crawford, 891 F.2d 680, 681 (8th Cir.1989) (holding that “conduct typical of a broad category of innocent people provides a weak basis for suspicion”)).
Here, Officer Meyer relied on three primary factors for subjecting Eichers’s package to a dog sniff search: (1) the package was sent via next day air mail; (2) person-to-person; (3) from Phoenix, Arizona. But each of these factors describes a broad category of innocent conduct and therefore Officer Meyer lacked reasonable articula-ble suspicion for the dog sniff search.
Next day air mail; sent person-to-person
In his application for a search warrant, Officer Meyer testified that next-day person-to-person air mail is suspicious because individuals (as opposed to businesses) cannot generally afford next-day air mail and because drug couriers prefer to use air mail so that the narcotics are in the system a shorter period of time. Meyer’s premise stands on a weak foundation. As appellant notes, air mail is more expensive than shipping by ground transportation — approximately $60 to ship a one-pound package by air, versus approximately $10 by four-day ground, according to the United States Postal Service — but this is hardly prohibitive for most individuals. And as appellant’s counsel stated at oral argument, if Grandma forgot to send her grandson’s birthday gift until the day before his birthday, she might be very willing to pay $60 for next-day air service to ensure timely delivery. Indeed, one can envision any number of innocent circumstances in which individuals might use next-day air irrespective of the .cost, including sending perishable goods or fragile items. Thus, Officer Meyer’s reliance on this factor to establish reasonable suspicion is faulty as it encompasses a broad range of innocent behavior.
The package was sent from Phoenix, Arizona
In his search warrant application, Officer Meyer stated that the package was *232suspicious because it was shipped from Phoenix, Arizona, “a source city and state for narcotics.” But the mere fact that a package is addressed from Phoenix or any other border state is insufficient to constitute reasonable articulable suspicion, especially in this day and age when methamphetamine is easily manufactured in garages across America. Moreover, while a destination address is part of the United States Postal Services’ drug package profile, see United States v. Lux, 905 F.2d 1379, 1380 n. 1 (10th Cir.1990), the source city and state is noticeably absent.3 Instead, the drug package profile has looked to six factors: “(1) size and shape of the package; (2) package taped to close or seal all openings; (3) handwritten or printed labels; (4) unusual return name and address; (5) unusual odors coming from the package; (6) fictitious return address; and (7) destination of the package.” Id. As the district court noted, “[njone of the other factors discussed in Lopez and the ‘drug package profile’ cases it cites, i.e. heavy taping, handwritten labels, return address discrepancy, reliable information that a drug shipment was en route, or payment of the shipping charges in cash, are present in this case.” Indeed, this case is virtually indistinguishable from United States v. Vasquez, 213 F.3d 425, 426 (8th Cir.2000), where the court concluded that the following factors were insufficient to create reasonable articulable suspicion: package was from a source state; package was shipped priority overnight mail; package had incorrect address, despite sender and recipient having same last name; package had handwritten air bill, suggesting person-to-person shipping; and package had no shipping account number. Many of these same factors, including shipping from a source state, were also held to be insufficient to create reasonable suspicion in United States v. Johnson, 171 F.3d 601, 604 (8th Cir.1999).
As a trained police officer, Officer Meyer could make inferences and deductions that might elude an untrained person. But in my view, on this record, Officer Meyer’s findings amounted to a mere “hunch.” Thus, the district court was spot on when it noted that “Officer Meyer’s test for subjecting this particular parcel to a dog sniff would presumably be met by any package shipped person to person from a border state, coastal state or urban location by air service or some other expedited delivery method.” Even considering Officer Meyer’s experience, these bare facts are not enough to constitute reasonable articulable suspicion. Such random seizures are an anathema to our citizens’ fundamental right under the United States Constitution and the Minnesota Constitution to be “secure in their persons, houses, papers, and effects against unreasonable searches and seizures.” Minn. Const, art. I, § 10. Accordingly, I would hold that the district court’s finding that Officer Meyer did not have reasonable articulable suspicion to subject Eichers’s package to a dog sniff search was correct. Because the Minnesota Constitution requires reasonable suspicion, I would suppress the evidence obtained from the unconstitutional search and reverse Eichers’s conviction.

. That said, courts have on occasion relied on this factor. — at least in part — including this court in our unpublished decision in State v. Lopez, No. C5-00-161, 2000 WL 1468049, at *2 (Minn.App. Oct. 3, 2000). Notably, however, the Lopez court favorably cited the drug package profile set forth in Lux. See Lopez, 2000 WL 1468049, at *2.